Citation Nr: 0928110	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  03-31 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for bullous 
emphysema, from August 16, 2003. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1942 to 
September 1967.

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from an April 2003 rating decision in which 
the RO granted service connection and assigned an initial 10 
percent rating for bullous emphysema, effective March 19, 
2003.  The Veteran filed a notice of disagreement (NOD) in 
April 2003.  By rating action of March 2003, the RO assigned 
an earlier effective date of October 22, 2002 for the award 
of service connection for bullous emphysema, and assigned an 
initial 30 percent rating from that date to August 15, 2003; 
the RO also assigned a 10 percent rating from August 16, 
2003.  The RO issued a statement of the case (SOC) in 
September 2003 and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) later 
that month.

In March 2004, the Veteran testified during a hearing before 
RO personnel and in March 2006, the Veteran testified during 
a hearing before the undersigned Veterans Law Judge.  
Transcripts of both hearings are of record.

In April 2006, the undersigned Veterans Law Judge granted the 
Veteran's motion to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2006).

In April 2006, the Board denied the claim for a higher 
initial rating in excess of 30 percent for bullous emphysema, 
for the period from October 22, 2002 to August 15, 2003; 
hence, that matter is no longer before the Board.  Also in 
April 2006, the Board remanded the matter of a higher rating 
for bullous emphysema from August 16, 2003 to the RO, via the 
Appeals Management Center (AMC) in Washington, D.C., for 
additional notice and development.  After completing some of 
the requested action, the AMC continued denial of the 
Veteran's claim (as reflected in the March 2007 supplemental 
SOC (SSOC)), and returned the matter to the Board for further 
appellate consideration.

In May 2007, the Board again remanded the matter of a higher 
rating for bullous emphysema from August 16, 2003 to the RO, 
via the AMC in Washington, D.C., for additional development 
and notice.  After completing part of the request action, the 
AMC continued denial of the Veteran's claim (as reflected in 
the June 2008 SSOC), and returned the matter to the Board for 
further appellate consideration.

In November 2008, the Board again remanded the matter on 
appeal to the RO, via the AMC, for additional development and 
notice.  After completing the requested actions, the AMC 
continued the denial of the claim, as reflected in the June 
2009 SSOC, and returned this matter to the Board for further 
appellate consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  Since August 16, 2003, the Veteran's bullous emphysema 
has not been manifested by a Forced Expiratory Volume in One 
Second (FEV-1) measurement of 56 to 70 percent predicted, a 
ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) measurement of 56 to 70 percent, 
or by daily inhalational or oral bronchodilator therapy or 
inhalational anti-inflammatory medication; additionally there 
has been no pulmonary hypertension, right ventricular 
hypertrophy, cor pulmonale, or episodes of respiratory 
failure, and there have been no findings that the Veteran 
requires daily outpatient oxygen therapy.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bullous 
emphysema, from August 16, 2003, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 
6603 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

More recently, the United States Court of Appeals for 
Veterans Claims (Court) has held that, in rating cases, VA 
must notify the claimant that, to substantiate a claim for an 
increased rating: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a March 2009 post-rating letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate the claim for a higher rating for 
bullous emphysema, from August 16, 2003, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence would be obtained by VA.  The 
March 2009 letter also notified the Veteran that he could 
send VA information that pertained to his claim and provided 
the Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  

The Board also points out that the March 2009 notice letter 
also appears to meet the Vasquez-Flores requirements.  
However, to whatever extent this letter does not fully comply 
with the VCAA's notification requirements as explained in 
that decision, the Veteran is not shown to be prejudiced by 
any such error or omission.  The claims file reflects that 
the Veteran had actual knowledge of the information and 
evidence necessary to substantiate his claim for an increased 
rating.  In this regard, during the March 2006 hearing, the 
Veteran testified that his quality of life was adversely 
affected by his disability and that he had to retire from his 
occupation.  Significantly, the Court in Vazquez-Flores held 
that actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim.  Vazquez-Flores, 22 Vet. App. at 48, citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30- 31 (2007).  Given the 
Veteran's statements regarding the effects of his bullous 
emphysema on his employment and daily life, the Board finds 
that actual knowledge of the information and evidence needed 
to establish an increased rating is shown.

After issuance of the March 2009 letter, and an opportunity 
for the Veteran to respond, the June 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of this notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter remaining on appeal.  Pertinent 
medical evidence associated with the claims file in 
connection with this matter consists of private records and 
reports of VA examinations in March 2007 and May 2008.  Also 
of record and considered in connection with the appeal is the 
transcript of the Veteran's Board hearing, as well as various 
written statements provided by the Veteran and by his 
representative, on his behalf.  The Board also notes that no 
further RO action on the claim on appeal is warranted.

In the November 2008 remand, the Board instructed that the RO 
should send the Veteran and his representative a letter that 
requests that the Veteran provide sufficient information, and 
if necessary, authorization to enable it to obtain any 
additional evidence pertinent to the higher rating claim on 
appeal that is not currently of record which included a 
specific request that the Veteran furnish the appropriate 
authorization to enable it to obtain and associate with the 
claims file all records of the Veteran's treatment and/or 
evaluation by the Scripps Clinic from December 2004 to the 
present.  Per the remand instructions, the March 2009 letter 
from the AMC furnished the Veteran the appropriate 
authorization to enable it to obtain and associate with the 
claims file all records of the Veteran's treatment and/or 
evaluation by the Scripps Clinic from December 2004 to the 
present.  Thus, the Board finds that the AMC substantially 
complied with the November 2008 remand directives, and that 
no further action in this regard is warranted.  See Dyment v. 
West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with). 

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the claim remaining on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.

The veteran's history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  The 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods. 

Historically, by rating action of April 2003, the RO granted 
service connection and assigned an initial 10 percent rating 
for bullous emphysema, effective March 19, 2003.  By rating 
action of March 2003, the RO assigned an earlier effective 
date of October 22, 2002 for the award of service connection 
for bullous emphysema, and assigned an initial 30 percent 
rating from that date to August 15, 2003.  The RO also 
assigned a 10 percent rating from August 16, 2003.  

The Board notes that the Veteran's respiratory disability, 
manifested by bullous emphysema and interstitial lung 
disease, has been rated as 10 percent disabling since August 
16, 2003, under 38 C.F.R. § 4.97, Diagnostic Code 6603.  The 
diagnostic criteria under that code are based on pulmonary 
function test (PFT) results.  Among other things, PFTs 
measure forced expiratory volume in one second (FEV-1), 
forced expiratory volume in one second to forced vital 
capacity (FEV-1/FVC), diffusion capacity of the lung for 
carbon monoxide by the single breath method (DLCO (SB)), as 
well as the maximum oxygen consumption in ml/kg/min. 

Under Diagnostic Code 6603, a 10 percent rating is assigned 
when the FEV-1 is 71 to 80 percent predicted, or; FEV-1/FVC 
ratio is 71 to 80 percent predicted, or; a DLCO (SB) of 66 to 
80 percent predicted, or with maximum oxygen consumption of 
15 to 20 ml/kg/min (with cardiorespiratory limit).

A 30 percent rating is assigned when the FEV-1 is 56 to 70 
percent predicted, or; FEV-1/FVC ratio is 56 to 70 percent 
predicted, or; a DLCO (SB) of 56 to 65 percent predicted, or 
with maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).

A 60 percent rating is assigned when the FEV-1 is 40 to 55 
percent predicted, or; FEV-1/FVC ratio is 40 to 55 percent 
predicted, or; a DLCO (SB) of 40 to 55 percent predicted, or 
with maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).

A maximum 100 percent rating is awarded for FEV-1 less than 
40 percent of predicted value; or the ratio of FEV-1/FVC is 
less than 40 percent; or DLCO (SB) less than 40 percent 
predicted; or maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation); or cor pulmonale (right heart failure); or right 
ventricular hypertrophy; or pulmonary hypertension (shown by 
Echo or cardiac catheterization); or episode(s) of acute 
respiratory failure; or requires outpatient oxygen therapy.  
38 C.F.R. § 4.97. 

Considering the pertinent evidence of record in light of the 
above, the Board finds that the criteria for the assignment 
of a rating greater than 10 percent for the Veteran's bullous 
emphysema disability have not been met at any time since the 
assignment of the current 10 percent rating from August 16, 
2003.

The medical evidence associated with the claims file since 
August 16, 2003that is pertinent to evaluation of the 
Veteran's bullous emphysema consists of private records from 
Scripps Clinic in July, August and December 2004 and the 
reports of VA examinations in March 2007 and May 2008.

In July 2004, the Veteran presented to Scripps Clinic with 
complaints of cough, malaise and a reduced appetite.  He was 
sent for a chest X-ray which demonstrated what appeared to be 
a new right upper lobe infiltrate consistent with a 
community-acquired pneumonia.  On a follow-up examination 5 
days later, the Veteran appeared to be doing well as he 
showed a positive response to treatment of a presumptive 
diagnosis of right upper lobe community-acquired pneumonia.

In August 2004, the Veteran presented to the Scripps Clinic 
for a follow up visit.  On examination. he was in no acute 
distress and his pneumonia had cleared clinically.  An X-ray 
revealed substantial improvement in the right upper lobe 
infiltrate.

In December 2004, the Veteran presented to the Scripps Clinic 
with complaints of chest tightness.  The diagnosis was a 
cough.  On a follow up appointment 10 days later, the 
treating doctor noted that the Veteran's recent bout of acute 
bronchitis appeared to have responded well to his medical 
therapy.

On VA examination in March 2007, the Veteran reported that he 
had a dry cough daily with no history of mucus production.  
He denied any history of hemoptysis or anorexia.  He stated 
that his weight had been stable over the last year.  He 
reported being limited by dyspnea on exertion.  He denied any 
history of asthma and was currently not receiving any 
medication or oxygen treatment for respiratory 
incapacitation.  The Veteran reported being periodically 
treated with antibiotics for chest infection but had not 
required any inpatient treatment in 5 to 10 years.  The 
diagnosis was bullous emphysema by history and interstitial 
lung disease.  The examiner noted that the Veteran's 
pulmonary function had improved since his last examination in 
August 2003.  A chest X-ray revealed hyperexpanded lungs and 
pleural thickening of the right upper lobe.  Maximum oxygen 
was not requested as pulmonary function study did not 
demonstrate moderate or severe obstructive or restrictive 
defects.  He did not have any evidence of cor pulmonale or 
right sided failure on examination and did not have a history 
of respiratory failure and was not in need of outpatient 
oxygen therapy.  The Veteran's PFT had FEV1 of 116 percent of 
predicted, FEV1/FVC of 104 percent, and DLCO-SB of 80 
percent.

On VA examination in May 2008, the Veteran reported that, on 
occasion, he was treated with inhalers and antibiotics for 
chest infections.  He has not required hospitalization for 
treatment of lung infection since the mid 1980's.  He denied 
any problems with chronic cough or mucus production.  He 
denied any history of asthma or dyspnea.  The examiner noted 
that pulmonary function studies obtained in March 2007 
demonstrated spirometry within normal limits, lung volumes 
within normal limits, diffusion capacity within normal limits 
and insignificant response to bronchodilator.  The diagnosis 
was chronic obstructive pulmonary disease/emphysema, by 
history.  The Veteran's PFT had FEV1 of 120 percent of 
predicted, FEV1/FVC of 123 percent, and DLCO-SB of 100 
percent.  The examiner noted that the May 2008 PFT was within 
normal limits and that the Veteran's history and examination 
was negative for cor pulmonale, right ventricular 
hypertrophy, pulmonary hypertension or acute respiratory 
failure.  The Veteran also did not require supplemental 
oxygen therapy.

Applying the evidence to the above-referenced criteria, the 
Board finds that, for the period from August 16, 2003, the 
pertinent PTFs have not yielded findings to meet a rating in 
excess of 10 percent at any time since August 16, 2003.  
Simply stated, the PFT findings during that period have not 
revealed FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 
to 70 percent predicted, or DCLO(SB) of 56 to 65 percent 
predicted.  Additionally, there have been no findings of 
pulmonary hypertension, right ventricular hypertrophy, cor 
pulmonale, or episodes of respiratory failure, and there have 
been no findings that the Veteran has required daily 
outpatient oxygen therapy.

For all the foregoing reasons, there is no basis for staged 
rating for the service-connected bullous emphysema 
disability, pursuant to Hart, and the claim for increase must 
be denied.  In reaching these conclusions, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§  3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for bullous emphysema, from 
August 16, 2003, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


